Order, entered on April 16, 1963, unanimously modified, on the law and the facts and in the exercise of discretion, to deny the motion to preclude as to items 4(d) and 4(h), and otherwise affirmed, without costs. The particulars set out in plaintiffs’ supplemental and final bill in response to the demand as to these items, though in artistically expressed, are sufficiently definite to apprise the defendant of the nature of the plaintiffs’ claims and are completely adequate to properly limit the scope of their pleading. They will, of course, be limited in their proofs to evidence of the matters set forth in their bill (see 4 Caranody-Wait, New York Practice, p. 623, § 10) and, under the circumstances, an order of absolute preclusion as to such items was improper. Concur — Breitel, J. P., Rabin, Eager, Steuer and Bastow, JJ.